Title: To George Washington from Lieutenant Colonel La Radière, 13 January 1778
From: La Radière, Louis-Guillaume-Servais des Hayes de
To: Washington, George



Honoured Sir.
fiskill [N.Y.] 13 January 1778

A council called for fixing the place to be fortifyed on Hudson’s River has decided Last night that west point is the best place—this post is on the west Shore of the Nort River over against fort Constution Six mile Higher than fort Montgomery 8 mile below New Windsor. we will bar the River with a chain. this Council was called at my request. I have read before these gentlemen a Memorial Shewing the reasons for fortifying the Hill upon which the fort Clinton was in preference to west point. we were but two in the opinion for fortifying fort Clinton, and Seven four west point. we begin at present to provide all. If I can Spair time in two or three weeks I will rid to the Head quarter and give to your Excellency a Larger account of the Future Situation of this River when a fort will be constructed.
I make gal Du portail acquainted with the first reasons—for which I would have the fort Clinton repared, and with a little busïness which requests your decision. I am with the greatest respect Hoed Sir of your Excellency The most obedient and most humble Servant

La Radiere Colonel des Ingenieurs

